Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on July 9, 2021.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021; August 27, 2021; October 15, 2021 and January 13, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because it depends from itself.  See MPEP § 608.01(n).  Examiner believes this to be a typographical area. As such, for purposes of examination, the claim is treated as depending from Claim 13. Correction required.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-12 are drawn to methods (i.e., a process) while claim(s) 13-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 13) recites/describes the following steps:
identifying that a user has provided authorization to purchase a product, the authorization received from the user; 
comparing product sales data of the product with product sales threshold data associated with the product; 
identifying that a sales threshold has been met after comparing the product sales data with the product sales threshold data; 
These steps, under its broadest reasonable interpretation, describe or set-forth recruiting consumers to a social media group based on items they purchase, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).”  These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 13 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
"a user device” 
"non-transitory tangible computer readable medium” 
“processor" 
“sending an invitation to the user device that includes a social media group that the user can join, the social media group identified according to a group assignment rule based on the meeting of the sales threshold”
“receiving a data from the user device indicating that the user has agreed to join the social media group”
“wherein the user is associated with the social media group according to the group assignment rule and the product is provided to the user based on the authorization to purchase the product”

The requirement to execute the claimed steps/functions "a user device" and/or ""non-transitory tangible computer readable medium” " and/or "processor” ; is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of sending an invitation to the user device that includes a social media group that the user can join, the social media group identified according to a group assignment rule based on the meeting of the sales threshold” and “receiving a data from the user device indicating that the user has agreed to join the social media group” and ”wherein the user is associated with the social media group according to the group assignment rule and the product is provided to the user based on the authorization to purchase the product” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used).Comparing product data is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-12 and 14-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

"non-transitory tangible computer readable medium” is equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “social media group” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

As discussed above in "Step 2A - Prong 2", the recited additional element(s) of sending an invitation to the user device that includes a social media group that the user can join, the social media group identified according to a group assignment rule based on the meeting of the sales threshold; and receiving a data from the user device indicating that the user has agreed to join the social media group, wherein the user is associated with the social media group according to the group assignment rule and the product is provided to the user based on the authorization to purchase the product”  simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d) (II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com. Inc., 788 F.3d 1359, 1363. 115 USPQ2d 1090, 1093 (Fed Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106 (d) (II), which note the well understood, routine, conventional nature of receiving data/messages over a network.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.

Dependent claims 2-12 and 14-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-12 and 14-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2011/0047012) view of Johnson et al. (2013/0041735).

Claim 1	
Sherman teaches establishing a closed user group comprising a plurality of users of the social network, wherein eligibility for membership of the closed user group requires satisfying at least one eligibility criterion.
sending an invitation to the user device that includes a social media group that the user can join, the social media group identified according to a group assignment rule based on the meeting of the sales threshold  See at least “a computer implemented method for automatically prompting a user to follow an entity [ social media group] on a social media network on a mobile device after a triggering event.” (Sherman [0006][0017]);  See at least “establishing a closed user group comprising a plurality of users of the social network, wherein eligibility for membership of the closed user group requires satisfying at least one eligibility criterion [meeting of the sales threshold].”
receiving a data from the user device indicating that the user has agreed to join the social media group, wherein the user is associated with the social media group according to the group assignment rule and the product is provided to the user based on the authorization to purchase the product. (Sherman [0101]). See at least “The tools provided on the invitation wizard page enable … management of the invitation process including emails and URL tracking of responses for ease of sign up for those accepting the invitation; recognition of sign up of an invitee; automatic relationship linking between the inviter and the invitee.”
Sherman does not teach that the trigger is a threshold purchase value. Johnson teaches a trigger event after a threshold purchase has been made. 
identifying that a user has provided authorization to purchase a product, the authorization received from a user device of the user; comparing product sales data of the product with product sales threshold data associated with the product; identifying that a sales threshold has been met after comparing the product sales data with the product sales threshold data (Johnson [0031]); See “The total number of purchases ( or purchase count) may be compared 120 to a triggering threshold to determine if the required number of buyers is met. Each event offer may be dependent ( e.g., conditional) on a minimum number of purchases for the specific event-i.e., a triggering threshold. If the minimum number of purchases (triggering threshold) is met, as determined by the system and/or the event host, the event may become "live." See also the Abstract “A user indicates a commitment to purchase, if the terms of the event are met the user's social network may be notified of the user's intent to participate in the event and offers extended for the individuals in the social network matching the event target information.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event, as taught by Sherman, the trigger event being a minimum purchase threshold, as taught by Johnson, to facilitate a more efficient method of sharing advertisement about a popular product.

Claim 2
Sherman discloses: 
identifying that a characteristic of the user is consistent with demographic data of the social media group, wherein the social media group is also identified based on the characteristic of the user being consistent with the demographic data of the social media group (Sherman [0052][0054][0101]). See at least “An internal or closed social network is a private community that consists of a group of people who share a common link such as employment within a company, membership of an association, society, being a student associated with a particular education provider.” 


Claim 5
Sherman discloses: 
collecting user demographic data of members of the social media group (Sherman Fig 11) Where the reference shows user information such as gender, location, etc. It would be obvious to modify Sherman to collect the information because gathering information about user for targeted content is well known in the art.

Claim 13
Sherman teaches establishing a closed user group comprising a plurality of users of the social network, wherein eligibility for membership of the closed user group requires satisfying at least one eligibility criterion.
sending an invitation to the user device that includes a social media group that the user can join, the social media group identified according to a group assignment rule based on the meeting of the sales threshold (Sherman [0006][0017]);  See at least “establishing a closed user group comprising a plurality of users of the social network, wherein eligibility for membership of the closed user group requires satisfying at least one eligibility criterion [meeting of the sales threshold].”
receiving a data from the user device indicating that the user has agreed to join the social media group, wherein the user is associated with the social media group according to the group assignment rule and the product is provided to the user based on the authorization to purchase the product  (Sherman [0101]). See at least “The tools provided on the invitation wizard page enable … management of the invitation process including emails and URL tracking of responses for ease of sign up for those accepting the invitation; recognition of sign up of an invitee; automatic relationship linking between the inviter and the invitee.”
Sherman does not teach that the trigger is a threshold purchase value. Johnson teaches a trigger event after a threshold purchase has been made.
identifying that a user has provided authorization to purchase a product, the authorization received from a user device of the user; comparing product sales data of the product with product sales threshold data associated with the product; identifying that a sales threshold has been met after comparing the product sales data with the product sales threshold data (Johnson [0031]); See “The total number of purchases ( or purchase count) may be compared 120 to a triggering threshold to determine if the required number of buyers is met. Each event offer may be dependent ( e.g., conditional) on a minimum number of purchases for the specific event-i.e., a triggering threshold. If the minimum number of purchases (triggering threshold) is met, as determined by the system and/or the event host, the event may become "live." See also the Abstract “A user indicates a commitment to purchase, if the terms of the event are met the user's social network may be notified of the user's intent to participate in the event and offers extended for the individuals in the social network matching the event target information.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event, as taught by Sherman, the trigger event being a minimum purchase threshold, as taught by Johnson, to facilitate a more efficient method of sharing advertisement about a popular product.

Claim 14
Sherman discloses: 
identify that a characteristic of the user is consistent with demographic data of the social media group, wherein the social media group is also identified based on the characteristic of the user being consistent with the demographic data of the social media group (Sherman [0052][0054][0101]). See at least “An internal or closed social network is a private community that consists of a group of people who share a common link such as employment within a company, membership of an association, society, being a student associated with a particular education provider.”

Claim 17
Sherman discloses: 
collect user demographic data of members of the social media group  (Sherman Fig 11) Where the reference shows user information such as gender, location, etc. It would be obvious to modify Sherman to collect the information because gathering information about user for targeted content is well known in the art.

Claims 3, 4, 6-12, 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2011/0047012) and Johnson et al. (2013/0041735) view of Astore (2015/0066689).


Claim 3 
Sherman discloses: 
identifying members of the social media group that purchased the product (Sherman [0074]); See “Each of the buyers in the deal group can confirm the purchase of the Samsung® LED TV by clicking on a "submit order" button displayed on the GUI as exemplarily illustrated in FIG. SJ.”
Sherman nor Johnson disclose multilevel marketing. Astore teaches:
receiving information that associates the product with a second product; sending a purchase invitation to user devices of the identified social media group members, the purchase invitation including an offering to purchase the second product, wherein the purchase invitation is sent based on the identified members purchases of the product and the information that associates the product with the second product (Astore [0211][0311][15B]). See at least “At Step 230, the first cloud application receives from a second target application on a second target network device with one or more processors for the second user via the cloud communications network an electronic fee to purchase a good or service offered by a selected social media merchant in the social media ecosystem.” See also where the social proof is a list of products purchased by other users in relation to the first user purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event, as taught by Sherman, the trigger event being a minimum purchase threshold, as taught by Johnson, to facilitate a more efficient method of sharing advertisement about a popular product.


Claim 4
Sherman discloses 
identifying that a first advertisement is associated with a greater number of sales of the second product than a second advertisement, wherein the purchase invitation includes the first advertisement based on the identification that the first advertisement is associated with the greater number of sales of the second product than the second advertisement (Sherman [0104]). Where the reference teaches monitoring, which advertisement generate the most activity.

Claim 6
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches: 
identifying an association of the user demographic data with the product; and sending a purchase invitation to purchase the product to user devices of the members of the social media group based on the association between the user demographic data and the product (Astore [0197][Figure 16B]).Where the reference teaches a shared pick lists of online goods and services. Examiner interprets this shared pick list to be the invitation to purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.

Claim 7
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches: 
receiving an indication that a member of the social media group has ordered the product, the indication identifying a code included in a purchase invitation to purchase the product; identifying that the code corresponds to the purchase invitation; and authorizing distribution of commissions See at least “At Step 238, the first cloud application stores the new social media ecosystem connection at a second level below the first level in a predetermined hierarchy the created social commerce compensation structures for the first user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.

Claim 8
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches: 
wherein the commissions are distributed for receipt by the particular user after the order of the product has been fulfilled (Astore [0343][Figure 16a]). See at least “At Step 258, the first cloud application deposits into electronic account for the first user a first social media ecosystem connection fee for the purchase by the second user who is connected to the first user by a social media ecosystem connection.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.


Claim 9
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches: 
updating stored sales metric data that corresponds to the sales threshold after identifying that the user authorized the purchase of the product (Astore [0343][Figure 16a]). See at least “At Step 258, the first cloud application deposits into electronic account for the first user a first social media ecosystem connection fee for the purchase by the second user who is connected to the first user by a social media ecosystem connection.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.

Claim 10
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches:
identifying that a new group should be created based on the identification of the sales threshold being met, wherein the new group is the social media group (Astore [0321][Claim 10]). See at least “Once predefined personal and/or group volumes are achieved; a representative moves up a step. This continues until the representative "breaks away" from their up line. From that point on, the new group is no longer considered part of his upline's group-hence they are a "breakaway."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.




Claim 11
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches: 
identifying that the product is a new product sold in association with a multilevel (MLM) organization; sending an additional invitation to an additional user device inviting a second user to join the social media group; and receiving authorization from the additional user device authorizing the second user to join the social media group according to the additional invitation (Astore [0316]-[0321]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.

Claim 12
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches:
associating marketing materials for purchasing the new product with the user; sending a purchase invitation to the second user to purchase the new product; receiving an indication that the second user has authorized purchase of the new product (Astore [0198]).
authorizing distribution of commissions for receipt by the user based on the marketing materials being associated with the user (Astore [0211][0311][15B]). See at least “At Step 230, the first cloud application receives from a second target application on a second target network device with one or more processors for the second user via the cloud communications network an electronic fee to purchase a good or service offered by a selected social media merchant in the social media ecosystem.” See also where the social proof is a list of products purchased by other users in relation to the first user purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and 

Claim 15
Sherman discloses: 
identify members of the social media group that purchased the product (Sherman [0074]); See “Each of the buyers in the deal group can confirm the purchase of the Samsung® LED TV by clicking on a "submit order" button displayed on the GUI as exemplarily illustrated in FIG. SJ.”
Sherman nor Johnson disclose multilevel marketing. Astore teaches:
receive information that associates the product with a second product; send a purchase invitation to user devices of the identified social media group members, the purchase invitation including an offering to purchase the second product, wherein the purchase invitation is sent based on the identified members purchases of the product and the information that associates the product with the second product (Astore [0211][0311][15B]). See at least “At Step 230, the first cloud application receives from a second target application on a second target network device with one or more processors for the second user via the cloud communications network an electronic fee to purchase a good or service offered by a selected social media merchant in the social media ecosystem.” See also where the social proof is a list of products purchased by other users in relation to the first user purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.

Claim 16
Sherman discloses: 
identify that a first advertisement is associated with a greater number of sales of the second product than a second advertisement, wherein the purchase invitation includes the first advertisement based on the identification that the first advertisement is associated with the greater number of sales of the second product than the second advertisement (Sherman [0104]). Where the reference teaches monitoring, which advertisement generate the most activity.

Claim 18
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches: 
identify an association of the user demographic data with the product; and send a purchase invitation to purchase the product to user devices of the members of the social media group based on the association between the user demographic data and the product (Astore [0197][Figure 16B]).Where the reference teaches a shared pick lists of online goods and services. Examiner interprets this shared pick list to be the invitation to purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.

Claim 19
Sherman discloses: 
receive an indication that a member of the social media group has ordered the product, the indication identifying a code included in a purchase invitation to purchase the product; identify that the code corresponds to the purchase invitation; authorize distribution of commissions for receipt by a particular user based on the code being associated with the particular user (Astore See at least “At Step 238, the first cloud application stores the new social media ecosystem connection at a second level below the first level in a predetermined hierarchy the created social commerce compensation structures for the first user.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.

Claim 20
Sherman and Johnson disclose the limitations above but do not disclose multilevel marketing. Astore teaches: 
wherein the commissions are distributed for receipt by the particular user after the order of the product has been fulfilled (Astore [0343][Figure 16a]). See at least “At Step 258, the first cloud application deposits into electronic account for the first user a first social media ecosystem connection fee for the purchase by the second user who is connected to the first user by a social media ecosystem connection.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of creating a social media group based on a trigger event where the trigger event being a minimum purchase threshold, as taught by Sherman and Johnson, the promotion of products and the compensation structure in a social media multilevel marketing group, as taught by Astore, to improve upon the methods of social media compensation for products shared.
	
	
	
	
	
	
	
	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681